Title: To John Adams from James Warren, 1 November 1782
From: Warren, James
To: Adams, John


My dear Sir.
Milton Novr 1. 1782

I made my Acknowlegdments of the rect. of your favours of June 17. & July the 2d. by Capt. Grinnall who sailed for Amsterdam about a fortnight ago, since which I have the pleasure of yours of Augt. 19th. with the Inclosed Pamphlet. Conveying a State of the origin & progress of the Treaty with Holland, an Event which will make a figure in History in Proportion to its Importance, when Justice must be done to the Integrity, & ability, the Zeal & Perseverance of him who Negotiaciated it, All the Honest part of America do that now equal to his Wishes. but there are others, & some of them in high Stations, & great Confidence who have been Stunnd. & mortified at this Success some of them perhaps Influenced by Envy & some by Interest. but you know all about it: I need not tell you that. Foreigners of high rank & Character would not beleive it possible. That The Mighty of this part of the Globe, Condemned the Measures taken to Effect it. & at last beleived the Accounts of the success of them with reluctance. I wish I could know your Ideas of our present domestic Situation, of Men vested with Imperial powers, & what is as Bad furnished with Sources of Corruption equal to a King of Britain, of the Sagacity of that Congress which has found Abilities & Integrity where the Congress in 1775 & 76, &c would never have suspected they were to be found. but I quit a Subject I hate to reflect upon. I have Conceived a great Opinion of Mr Jay. he has Conducted if I am well Informed with great dignity. I dont beleive it will be your fault or his if matters do not Conclude well. if I was to give you two Instructions they should be very discretionary. I have some Conception what you & he & Mr Dana have Endured. I dont wonder if you are all weary. The Good Dr. is now Appointed to Negotiate with Sweden. no doubt he will Succeed, & Add a new Plume to his Cap
I wish Mr. Jay may make an Advantageous Treaty with Spain. it will be no unfavourable Circumstance to have it done at Paris instead of Madrid, or any other place or places where he has danced Attendance on that Court.
Great Expectations & fears are formed here upon the fate of Gibralter if it falls we Expect a Peace. if it does not we Expect at least Another Campaign but I hope we shall be prepared for either
You have indeed a large Feild before you. The Questions to be decided are Numerous & Important. quite enough so without descending to the Trifling Consideration of the Tories. & can it be possible at this Time of day that the British Cabinet should Interest themselves in their favour what would they do for them, surely they would not wish them to have Neponset Hill. they deserve Nothing. but if they must have any thing they can Expect no more than the Money their Estates sold for. out of the respective Treasurys where it is lodged. & that I hope is more than they will ever get. at least till Britain pays for all the devastations made on the Estates of honest Men. Mrs. W. writes you by this Oppy. Great Events must find a place in her History especially when Impartiality & Friendship Combine to Insert them. That you may Enjoy Health & Happiness is the Prayer of your Friend.
J W
Not a Word about the dear Commonwealth of M. Yes The first Magistrate is—the Executive Council is—The Legislature is in the Usual Stile sometimes makeing wise Laws, & sometimes not, however Constantly makeing New, or repealing old ones. The present Members of Congress Elected are Gerry Osgood, S. Higgison, Gorham Holton, & J W. I beleive the last must stay at Home, & Cultivate his Farm
Novr 24th.
The preceeding Letter was designed to go by the Firebrand, who slipd away unexpectedly & left that & many others for you behind. other owners might have been Complaisant enough at least to have taken Mrs. Adams. but even Fortune Cannot Change the spots of the Beast or alter the Skin of the Ethiopian. since She sailed Nothing worthy your Notice has taken place. The French Fleet are still here & not quite ready for Sea. The French Army is Expected soon in order to Embark on Board the Fleet Mr Gorham & Doctr. Holton set out for Congress in a few days. I suppose Higgison will refuse. & I am Uncertain whether Gerry will go

